DETAILED ACTION
This communication is a Final Rejection Office Action in response to the communication filed on 4/28/2022 in Application 16/587,133.  Claims 1-15 are now presented.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Response to Arguments

Applicant’s arguments filed 4/28/2022 with respect to the prior art have been considered but are moot because the new ground of rejection does not rely on apply to the new grounds of rejection that was necessitated by amendment..

Applicant's remaining arguments have been fully considered but they are not persuasive. 

Regarding the rejection under 101, the Applicant argues “The Applicant respectfully submits that the pending claims do not recite any of the judicial exceptions noted in the 2019 PEG. For instance, the claims do not recite any mathematical relationships, formulas, or calculations. Further, the claims do not recite any method of organizing human activity such as fundamental economic principles or practices, commercial or legal interactions, or managing personal behavior or relationship interactions between people. Finally, the claims do not recite a mental process because the recited elements are not practically performed in the human mind such as observation, evaluation, judgement, or opinion. As such, the pending claims should not be treated as reciting abstract ideas because they do not recite matter than falls within these enumerated groupings of abstract ideas. “
The Examiner respectfully disagrees.  The limitations that recite extracting attributes, determining a unified format in which to convert tickets; generating at least one ticket in a unified format by converting formats; and generating a ticket summary are steps that can be performed in the human mind or with a human using a pen and paper.  As such the claim does recite mental processes.  Further, the 2019 PEG states certain method of organizing human activity including risk mitigation and business relations are abstract.  The instant claims are directed toward obtaining, parsing and organizing incident tickets to address incidents in an industrial environment which is directed toward managing risk in a business. As such, the claims are directed to certain methods of organizing human activity.

The Applicant further argues “The Applicant respectfully asserts that amended claim 1, instead, is directed to determining a unified format in which to convert a plurality of tickets generated by physical equipment and software within the industrial automation environment from a plurality of data sources using a ticket management system within a computing environment, then translating the tickets into the unified format, storing them in a database, and summarizing the tickets in the database, and like Example 38, is patent eligible because it does not recite a judicial exception.”
The Examiner respectfully disagrees.  Example 38 is directed to simulating an analog audio mixer.  The claim in Example 38 was found to not recite a judicial exception.  That is because the claim in Example 38 does not recite mathematical relationship, formula, or calculation. While some of the limitations may be based on mathematical concepts, the mathematical concepts are not recited in the claims. With respect to mental processes, the claim does not recite a mental process because the steps are not practically performed in the human mind. Finally, the claim does not recite a certain method of organizing human activity such as a fundamental economic concept or commercial and legal interactions. The claim is in Example 38 is eligible because it does not recite a judicial exception.  In the instant case, the claims do recite limitations that fall into the abstract idea categories.  For example, the limitations that recite extracting attributes, determining a unified format in which to convert tickets; generating at least one ticket in a unified format by converting formats; and generating a ticket summary are steps that can be performed in the human mind or with a human using a pen and paper.  As such the claim does recite mental processes.  Further, the 2019 PEG states certain method of organizing human activity including risk mitigation and business relations are abstract.  The instant claims are directed toward obtaining, parsing and organizing incident tickets to address incidents in an industrial environment which is directed toward managing risk in a business. As such, the claims are directed to certain methods of organizing human activity. As such, the instant claims are not similar to the claims in Example 38 because they recite abstract ideas.
The Applicant cites Example 42 and further argues “The Applicant respectfully submits that the additional elements of. 
* obtaining a plurality of tickets generated by physical equipment and software within the industrial automation environment from a plurality of data sources, wherein the plurality of tickets corresponds to two or more formats; 
* extracting attributes from each ticket in the plurality of tickets; 
* determining a unified format in which to convert the plurality of tickets based at least in part on the extracted attributes, by processing the extracted attributes using a ticket management service within a computing environment; 
* generating at least one ticket in the unified format by converting a ticket from one of the two or more formats into the unified format; 
* adding the at least one ticket to a ticket database within the computing environment; and 
* generating a ticket summary based on the ticket database. recite a specific improvement over prior art systems by automatically determining a unified format in which to convert a plurality of tickets comprising a plurality of formats.”
 The Examiner respectfully disagrees.  In Example 42, the additional elements were found to integrate the method of organizing human activity into a practical application. Specifically, the additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user.  In the instant case the converting to a common formation is abstract because it can be performed by a human.  For example, a human can extract elements from tickets to compose tickets into standard formats.  As such in the instant case, the claims recited the additional elements of a computing apparatus; obtaining a plurality of tickets generated by physical equipment and software within the industrial automation environment from a plurality of data sources; and adding the at least one ticket to a ticket database within the computing environment.  The combination of the generic computer, the insignificant data gathering of a plurality of tickets and the insignificant storage of data is not sufficient to integrate the abstract idea into a practical application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The independent claims have been amended to recite “determining a unified format in which to convert the plurality of tickets based at least in part on the extracted attributes”.  The Examiner is unable to find support for determining a unified format.  The specification seems to support that there is a single unified format, so a determination of a unified format type is not necessary. 
 
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

When considering subject matter eligibility under 35 U.S.C. 101, in step 1 it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, in step 2A prong 1 it must then be determined whether the claim is recite a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).  If the claim recites a judicial exception, under step 2A prong 2 it must additionally be determined whether the recites additional elements that integrate the judicial exception into a practical application.  If a claim does not integrate the Abstract idea into a practical application, under step 2B it must then be determined if the claim provides an inventive concept. 
In the Instant case Claims 1-9 are directed toward a method to manage tickets in an industrial environment.  Claims 10-15 are directed an apparatus to manage tickets in an industrial environment.  As such, each of the Claims is directed to one of the four statutory categories of invention.  
The 2019 Preliminary Examination Guidance (2019 PEG), explains that in step 2A prong 1 examiners are to evaluate claims to determine if they recite an abstract idea.  The guidance explains that claims that recite mathematical concepts, mental processes, and methods of organizing human activity recite abstract ideas.  As per step 2A prong 1 of the eligibility analysis, claim 1 recites the abstract idea of managing tickets for an industrial automation environment comprising which falls into the abstract idea categories of certain methods of organizing human activity and mental processes.  The limitations of Claim 1 that represent the Abstract idea include:
A method of managing tickets for an industrial automation environment comprising: 
obtaining a plurality of tickets from a plurality of data sources, wherein the plurality of tickets corresponds to two or more formats; 
extracting attributes from each ticket in the plurality of tickets; 
determining a unified format in which to convert the plurality of tickets based at least in part on the extracted attributes, by processing the extracted attributes using a ticket management service within a computing environment; 
for each ticket in the plurality of tickets: generating at least one ticket in the unified format by converting a ticket from one of the two or more formats into the unified format; and 
generating a ticket summary based on the ticket database.

The 2019 PEG states certain method of organizing human activity including risk mitigation and business relations are abstract.  The instant claims are directed toward obtaining, parsing, converting and organizing incident tickets to address incidents in an industrial environment which is directed toward managing risk in a business.  Further, the claim recites mental processes including observation, evaluation, judgment, opinion.  For example, the extracting attributes; determining a unified format; generating at least one ticket in a unified format by converting formats; and generating a ticket summary are steps that can be performed in the human mind or with a human using a pen and paper.  As such, the claim recites at least one abstract idea. 
 Under step 2A prong 2 the examiner must then determine if the recited abstract idea is integrated into a judicial exception.  The 2019 PEG states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
In the instant case, this judicial exception is not integrated into a practical application. In particular, Claim 1 recites the additional elements of:
A method of managing tickets for an industrial automation environment comprising: 
obtaining a plurality of tickets generated by physical equipment and software within the industrial automation environment from a plurality of data sources; 
adding the at least one ticket to a ticket database within the computing environment; and 

Claim 10 further recites the additional elements of:
A computing apparatus comprising: a storage system; a processing system operatively coupled to the storage system; and program instructions stored on the storage system to manage tickets in an industrial automation environment that, when executed by the processing system, direct the processing system to perform the abstract idea
However, the computer elements (the processing system operatively coupled to the storage system that, when executed by the processing system, direct the processing system to perform the abstract idea) are recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  

Further, the Examiner has evaluated the obtaining of data as part of the abstract idea of risk management and business relations.  However, this limitation can also be considered an additional elements as it is directed to data gathering.  Data gathering is considered adding insignificant extra-solution activity to the judicial exception.  The Applicant has amended the claims to recite the obtained tickets are generated by the physical equipment and software in the environment.  However, the claims does not positively recited the generation of these tickets.  It merely limits that type of data that is obtained to data that was generated by equipment.  As such, these still amounts to mere data gathering.   MPEP 2105.05(g) explains that data gathering and data output can be considered pre-solution activity and post-solution activity.  See MPEP 2106.05(g) that states:
An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent. 

In the instant case, the obtaining a plurality of tickets from a plurality of data sources is considered mere data gathering which is incidental to the primary process in a similar way that obtaining information about credit card transactions to be analyzed was incidental to the primary process explained above.  Further, MPEP 2106.05 also states the Examiner should evaluate whether the extra-solution limitation is well known.  In this case, the broadly recited obtaining of data from a user device is well known.  The MPEP also cites several examples of mere data gathering that have been found  to be insignificant extra-solution activity including gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price (see OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93); and obtaining information about transactions using the Internet to verify credit card transactions (see CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011))
Similarly, the storing of data in a database is also considered insignificant extra solution activity.  That is because the step of storing the obtained data does not add any meaningful limits to the process of obtaining and parsing incident tickets.  
When viewing the generic data gathering and data storage in combination with the generic computer does not add more than when viewing the elements individually.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
In step 2B, the examiner must be determine whether the claim adds a specific limitation other than what is well-understood, routine, conventional activity in the field - see MPEP 2106.05(d).   As discussed with respect to Step 2A Prong Two, the computer elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Further, the obtaining of data is recited broadly in the claims.   MPEP 2106.05(d) states receiving or transmitting data over a network, e.g., using the Internet to gather data is conventional when claimed generically (see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)).  As such, the broadly claimed obtaining of data is considered well-known and conventional as established by the MPEP and relevant case law.
Further, nothing in the specification indicates that the adding of data to a database is anything other than conventional.  MPEP 2106.05(d) states storing and retrieving information in memory is conventional when claimed generically (Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).
Further Claims 2-9 further limit the mental processes and methods of organizing human activity recited in the parent claim, but fail to remedy the deficiencies of the parent claim as they do not impose any additional elements that amount to significantly more than the abstract idea itself.  Further, Claims 8-9 are directed toward notifying a user in an industrial environment.  However, notifying is also abstract is at relates to method of organizing human activity.
Accordingly, the Examiner concludes that there are no meaningful limitations in claims 2-9 and 11-15 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Badhe US 2013/0132060 A1 in view of Maturana US 2015/0281453 A1.

As per Claim 1 Bahde teaches a method of managing tickets for an environment comprising: obtaining a plurality of tickets from a plurality of data sources, wherein the plurality of tickets corresponds to two or more formats; (see Bahde para. 68 that teaches incident ticketing system 300 includes N computer systems 302-1 . . . 302-N used by customers 1 . . . N, respectively. Incident tickets created by customers and/or automated monitors are received by a computer system 304 used by a dispatcher. The incident tickets may be created in different formats by different problem management systems utilized by customers 1 . . . N. For each incident ticket, the dispatcher creates a work order 306 in a common format for ticketing system 300, where the common format includes one or more parameters used in statistical model 122 (see FIG. 1). ) 
extracting attributes from each ticket in the plurality of tickets; (para. 68 teaches For each incident ticket, the dispatcher creates a work order 306 in a common format for ticketing system 300, where the common format includes one or more parameters used in statistical model 122 (see FIG. 1). In one embodiment, the common format includes one or more parameters that are not included in the formats of the different problem management systems utilized by customers 1 . . . N. For example, the work type associated with an incident may not be included in any of the formats of the different problem management systems utilized by customers 1 . . . N, but the dispatcher may include a work type in the work order 306.)
determining a unified format in which to convert the plurality of tickets based at least in part on the extracted attributes, by processing the extracted attributes using a ticket management service within a computing environment; (para. 68 teaches the incident tickets may be created in different formats by different problem management systems utilized by customers 1 . . . N. For each incident ticket, the dispatcher creates a work order 306 in a common format for ticketing system 300, where the common format includes one or more parameters used in statistical model 122 (see FIG. 1). In one embodiment, the common format includes one or more parameters that are not included in the formats of the different problem management systems utilized by customers 1 . . . N. For example, the work type associated with an incident may not be included in any of the formats of the different problem management systems utilized by customers 1 . . . N, but the dispatcher may include a work type in the work order 306.)
for each ticket in the plurality of tickets:
generating at least one ticket in the unified format based on the extracted attributes;  (Bahde para. 69 teaches he work order 306 having the common format is processed by a software-based smart ticket classifier 308 to filter key concepts out of the content of the work order (e.g., identifies keywords included in a description of the incident). The filtered out concepts, along with other key data elements (e.g., customer, classification ID, arrival date and time, severity, complexity and target completion date and time), are processed through statistical model 122 (see FIG. 1) to categorize the incident ticket as either low risk 310 or high risk 312.)
adding the at least one ticket to a ticket database; and (para. 5 teaches the method includes the computer system dividing, into first and second data sets, historical data of work requests to resolve incidents in the IT infrastructure. Each of the work requests comprises data fields. Para 76 teaches storage unit 412 and/or one or more other computer data storage units (not shown) that are coupled to computer system 102 may store historical data 110 (see FIG. 1), training data set 112 (see FIG. 1) and/or validation data set 114 (see FIG. 1).

Bahde does not explicitly disclose an industrial automation environment However, However, Maturana Abstract teaches e system comprises a cloud-based framework that dynamically matches on-site alarm events to domain experts capable of addressing the alarm events. The framework uses an agent-based architecture to gather industrial data from data sources within the industrial environment, including time-series alarm data. 
Bahde teaches work requests can be automatically generated from a software monitoring application or manually generated by an end user. However, the reference does not explicitly disclose tickets generated by physical equipment and software within the industrial automation environment  However, Maturana para. 34 teaches  The system comprises a cloud-based framework that dynamically matches on-site alarm events to domain expertise (experts, contractors, etc.) capable of addressing the alarm events. In one or more embodiments, the broker system uses an agent-based architecture to gather industrial data from data sources within an industrial environment, including but not limited to industrial devices (e.g., controllers, drives, telemetry devices, etc.), data historians, data tables, business-level systems (e.g. enterprise resource planning systems, manufacturing execution systems, accounting systems, etc.), and other such data sources. Among other types of data, the on-premise cloud agents can gather time-series alarm data from one or more industrial devices or machines. The alarm data is pushed to a cloud platform, where broker services harmonize the alarm data to a common schema by adding a harmonization envelope to the data. The broker system can analyze the harmonized alarm data to identify incoming alarm incidents that may require outside technical assistance, and perform a global search for a suitable technical support resource matching the particular incident. The broker system can identify suitable technical experts based in part on system- and expert-level information provided to the system. In some embodiments, the brokering mechanism can automatically generate tickets and send notifications to both end users (e.g., equipment owners) and system managers/supervisors, and can notify application-level experts about events and anomalies that emerge from the on-premise processes being monitored by the cloud-based broker system. 
Bahde does not explicitly disclose generating a ticket summary based on the ticket database.  However, Maturana para. 71 teaches  FIG. 7 illustrates an example format for a harmonized alarm list comprising a list of alarm records, each record comprising a set of data fields. Each raw-level (pre-harmonized) alarm contains information for identifying a location or application of origin for the alarm (the Application ID field), a description of the alarm (the Description field), and a time stamp (the Time Stamp field). To create an alarm batch, the harmonization assembly role executing on the cloud platform harmonizes each raw-level alarm by adding fields for the Time Zone, Technology, Status, Mode, and Filter Key to each alarm record. The Status field can identify a current processing status of the alarm—e.g., In Process, Waiting, Served, Escalated, or Completed.   Further para. 102 teaches once all alarms in a batch have been processed and completed, or the supervisor promotes the batch to Completed status, the handshaking context can create an entry in the batch history database 924 to log a record of the batch completion. The alarm sorting worker role then removes the alarms' data from the batch table database 906.
Both Badhe and Maturana are directed to managing incidents relating to complex equipment.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Badhe to include the environment is an industrial automation environment; tickets generated by physical equipment and software within the industrial automation environment and generating a ticket summary based on the ticket database as taught by Maturana to better allow alarm notifications across many different applications to be handled and viewed in a consistent manner (see para. 34)

As per Claim 2 Bahde teaches the method of claim 1, wherein extracting attributes from each ticket in the plurality of tickets comprises extracting at least a ticket identifier, a timestamp, and ticket type identifier.  (Bahde para. 16 teaches Each record included in historical data 110 also includes a second set of one or more data fields that may include one or more of: an identifier of a customer, an identifier of a classification (a.k.a. classification ID), an arrival date and time, identifier of a severity, a complexity, and a target completion date and time. The identifier of a customer identifies a customer from which a work request that specifies an incident originates. The classification ID identifies a standard category of an incident in an IT infrastructure. For example, if a UNIX environment is being managed, there are standard classification IDs that categorize incidents of the UNIX environment as relating to storage, application, etc. The arrival date is the date on which the work request was received for processing. )

Claim 10 they recites similar limitation to those recited in Claim 1 and is rejected for similar reasons.  Further, Badhe teaches a computing apparatus comprising: a storage system; a processing system operatively coupled to the storage system; and program instructions stored on the storage system to manage tickets in an industrial automation environment that, when executed by the processing system, direct the processing system to perform the abstract idea.  (see para. 71, 73 and 87)

Claims 3, 4, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Badhe US 2013/0132060 A1 in view of Maturana US 2015/0281453 A1 as applied to Claim 1 and 10 and in further view of Bliss US 2017/0351226 A1.

As per Claim 3 Bahde teaches the method of claim 1, wherein the two or more formats correspond to two or more entities in an environment.   (see Bahde para. 68 that teaches incident ticketing system 300 includes N computer systems 302-1 . . . 302-N used by customers 1 . . . N, respectively. Incident tickets created by customers and/or automated monitors are received by a computer system 304 used by a dispatcher. The incident tickets may be created in different formats by different problem management systems utilized by customers 1 . . . N. For each incident ticket, the dispatcher creates a work order 306 in a common format for ticketing system 300, where the common format includes one or more parameters used in statistical model 122 (see FIG. 1). ) 
Bahde does not teach the entities are vendors of components to an industrial environment.   However, Bliss para.  63-64 teach since a given industrial environment typically comprises a heterogeneous collection of devices of different types and vendors, and the data made available by these devices may comprise many different data types (e.g., controller tags, HMI tags, alarms, notifications, events, data values, tabular data, logs, configuration settings, diagnostic values, alarms, HTML pages, etc.), indexing system 502 can manage and deploy device-specific or platform-specific agents configured to extract and analyze information from specific types of devices or data platforms (e.g., controllers, HMIs, etc.). Some device-specific discovery agents can be configured to locate application project files stored on particular device types (e.g., configuration and/or program files on an industrial controller, screen configuration files on an HMI, etc.), and extract relevant information about the devices based on analysis of data contained in these project files. By leveraging device-specific and platform-specific agents, the indexing system 502 can discover and index data conforming to many different formats and platforms.  In order to unify this disparate heterogeneous data under a common platform for collective searching, the discovery agents can transform the collected data to a format understandable by the indexing system.  Both Badhe and Bliss are directed to managing facilities with complex equipment.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Badhe to include the entities are vendors of components to an industrial environment as taught by Bliss  because industrial environments typically comprises a heterogeneous collection of devices of different types and vendors there is a need to  unify disparate heterogeneous data under a common platform for easier and more efficient collective searching and analysis (see para.63).

As per Claim 4 Bahde suggests but does not explicitly disclose the method of claim 3, wherein the components comprise hardware and software components.  However, Maturana para. 33 teaches maintenance personnel wishing to obtain technical assistance to resolve a device failure, a performance issue, or an alarm incident must typically contact a remote technical support person by phone and provide relevant information about their particular industrial device, software, system configuration, etc. Providing the technical support personnel with a complete set of relevant information required to resolve a maintenance issue sometimes requires a level of knowledge about the customer's system that on-site plant personnel may not possess.  Further, para. 34 teaches he system comprises a cloud-based framework that dynamically matches on-site alarm events to domain expertise (experts, contractors, etc.) capable of addressing the alarm events. In one or more embodiments, the broker system uses an agent-based architecture to gather industrial data from data sources within an industrial environment, including but not limited to industrial devices (e.g., controllers, drives, telemetry devices, etc.), data historians, data tables, business-level systems (e.g. enterprise resource planning systems, manufacturing execution systems, accounting systems, etc.), and other such data sources. Among other types of data, the on-premise cloud agents can gather time-series alarm data from one or more industrial devices or machines. The alarm data is pushed to a cloud platform, where broker services harmonize the alarm data to a common schema by adding a harmonization envelope to the data.  Both Badhe and Maturana are directed to managing facilities with complex equipment.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Badhe to include the components comprise hardware and software components as taught by Maturana. This known technique is applicable to the system of Badhe as they are both directed to managing facilities with complex equipment.  One of ordinary skill in the art before the effective filling date of the Applicant’s invention would have recognized that applying the known technique of Maturana would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Maturana to the teachings of Bahde would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate the ability to maintain hardware and software components into similar systems.  Further, incorporating ability to maintain hardware and software components taught by Maturana to the system taught by Bahde would result in an improved system that provides an efficient means to monitor all potential incidents that arise in an industrial environment.

Claims 11, 12 recite similar limitations to those recited in Claim 3, 4 and are rejected for similar reasons.  Further, Badhe teaches a computing apparatus comprising: a storage system; a processing system operatively coupled to the storage system; and program instructions stored on the storage system to manage tickets in an industrial automation environment that, when executed by the processing system, direct the processing system to perform the abstract idea.  (see para. 71, 73 and 87)

Claims 5, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Badhe US 2013/0132060 A1 in view of Maturana US 2015/0281453 A1 as applied to Claim 1 and in further view of Chan US 20160013993 A1.

As per Claim 5 Bahde does not teaches the method of claim 1, wherein generating the ticket summary based on the ticket database comprises: obtaining a request for a ticket summary from a user associated with the industrial automation environment; and generating the ticket summary based on the ticket database in response to the request.  However, Chan para. 7 teaches some cases, processing the trouble ticket can comprise filtering the received trouble ticket based on a set of criteria provided by a vendor of the consumer product. Additionally or alternatively, processing the trouble ticket can comprise aggregating the trouble ticket with one or more other trouble tickets based on a customer, a product, or a vendor of the consumer product related to the trouble ticket. In some cases, processing the trouble ticket can additionally or alternatively comprise maintaining one or more metrics related to received trouble tickets, the metrics comprising at least a count per product or a count per vendor.  Both Badhe and Chan are directed to managing incidents relating to complex equipment.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Badhe to include wherein generating the ticket summary based on the ticket database comprises: obtaining a request for a ticket summary from a user associated with the industrial automation environment; and generating the ticket summary based on the ticket database in response to the request as taught by Chan to allow users to quick and easily view incidents of interest.

Claim 13 they recites similar limitation to those recited in Claim 5 and is rejected for similar reasons.  Further, Badhe teaches a computing apparatus comprising: a storage system; a processing system operatively coupled to the storage system; and program instructions stored on the storage system to manage tickets in an industrial automation environment that, when executed by the processing system, direct the processing system to perform the abstract idea.  (see para. 71, 73 and 87)

Claims 6-9, 14-15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Badhe US 2013/0132060 A1 in view of Maturana US 2015/0281453 A1 as applied to Claims 1, 10 and in further view of Babu US 2004/0172573 A1.

As per Claim 6 Bahde does not teach the method of claim 1, wherein generating the ticket summary based on the ticket database comprises: identifying one or more trends in the plurality of tickets based on the ticket database; generating the ticket summary based on the identified one or more trends.  However, Babu para. 72 teaches the user may be notified when a certain failure has occurred for a part type (e.g., first failure, twentieth failure etc.), or when a repair frequency exceeds or drops below a designated threshold, or when the rate of change or a probability of failure exceeds a threshold rate of change. Both Badhe and Babu are directed to incident management.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Badhe to include wherein generating the ticket summary based on the ticket database comprises: identifying one or more trends in the plurality of tickets based on the ticket database; generating the ticket summary based on the identified one or more trends as taught by Babu to predict potential issues earlier to establish preventative maintenance to more proactively address problems (see para. 43).

As per Claim 7 Bahde does not teach the method of claim 6, wherein identifying the one or more trends in the plurality of tickets based on the ticket database comprises identifying that a frequency of resolved tickets satisfies a frequency threshold, a frequency of unresolved tickets satisfies a frequency threshold, or a frequency of tickets associated with a particular ticket type satisfies a frequency threshold, and wherein the ticket summary indicates the frequency that satisfied a frequency threshold.  However, Babu para. 72 teaches the user may be notified when a certain failure has occurred for a part type (e.g., first failure, twentieth failure etc.), or when a repair frequency exceeds or drops below a designated threshold, or when the rate of change or a probability of failure exceeds a threshold rate of change. Both Badhe and Babu are directed to incident management.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Badhe to include wherein identifying the one or more trends in the plurality of tickets based on the ticket database comprises identifying that a frequency of resolved tickets satisfies a frequency threshold, a frequency of unresolved tickets satisfies a frequency threshold, or a frequency of tickets associated with a particular ticket type satisfies a frequency threshold, and wherein the ticket summary indicates the frequency that satisfied a frequency threshold as taught by Babu to predict potential issues earlier to establish preventative maintenance to more proactively address problems (see para. 43).

As per Claim 8 Bahde does not teach the method of claim 7 further comprising providing the summary as a notification to a user associated with the industrial automation environment.  However, Babu para. 72 teaches the user may be notified when a certain failure has occurred for a part type (e.g., first failure, twentieth failure etc.), or when a repair frequency exceeds or drops below a designated threshold, or when the rate of change or a probability of failure exceeds a threshold rate of change. Both Badhe and Babu are directed to incident management.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Badhe to include providing the summary as a notification to a user associated with the industrial automation environment as taught by Babu to predict and notify users of potential issues earlier to establish preventative maintenance to more proactively address problems (see para. 43).

As per Claim 9 Bahde does not teach the method of claim 8, wherein the notification comprises an email, an instant message, or a text message.  Babu para. 49 teaches in one embodiment, automated notification may be initiated in response to the reliability characteristic. Information associated with the part type may be updated in an automated manner. For example, service related information may be received and used to update reliability characteristics associated with a part type. If one or more of the reliability characteristics being monitored exceeds a threshold, e.g., a value exceeds a threshold, a trend exceeds a threshold, then a user may be notified in an automated manner. User notification may occur via an e-mail, fax, or other form of electronic communication, or it may occur by notifying the user (either textually or visually, e.g., with a graph). For example, a user may be notified when the first failure of a new part type occurs, or when the twentieth failure of a new part type occurred. Alternatively or in addition, the user may be notified when a repair frequency exceeds a threshold, or drops below a threshold, or the rate of increase in a probability of failure increases above a threshold rate of increase. Both Badhe and Babu are directed to incident management.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Badhe to include wherein the notification comprises an email, an instant message, or a text message as taught by Babu to predict and notify users of potential issues earlier to establish preventative maintenance to more proactively address problems (see para. 43).

Claim 14-15 recites similar limitations to those recited in Claims 6-7 and is rejected for similar reasons.  Further, Badhe teaches a computing apparatus comprising: a storage system; a processing system operatively coupled to the storage system; and program instructions stored on the storage system to manage tickets in an industrial automation environment that, when executed by the processing system, direct the processing system to perform the abstract idea.  (see para. 71, 73 and 87)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE D HATCHER whose telephone number is (571)270-5321. The examiner can normally be reached Monday-Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEIRDRE D HATCHER/Primary Examiner, Art Unit 3683